Detailed Action
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
1b.	The amendment filed on 26 November 2019 has been entered. 
Status of Claims:
1c.	Claims 1-14 are pending and subject to restriction.
2. 	This application is a 371 of PCT/EP2018/064081, filed on 29 May 2018.  For Applications filed under 371, PCT rules for lack of unity apply.  
2a.	Restriction is required under 35 U.S.C. 121 and 372.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE PROCESSES, PRODUCTS, AND/OR APPARATUSES
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention.  When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of 

As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Election/Restriction

 	Restriction to one of the following inventions is required under 35 U.S.C. 121 and 371:
 


Group II, claims 11-14, drawn to a pharmaceutical composition comprising (i) a glyco-engineered Fc fragment-bearing compound and (ii) an inhibitory immune checkpoint protein inhibitor.

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
	Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of an active amount of a glycol-engineered Fc fragment-bearing compound to inhibit cancer-associated immunosuppression, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Behrens et al, (US PG-Pub 2015/0232563, published on 20 August 2015). The Behrens et al reference teaches an anti-AMRHII antibody produced by YB2/0 cells, (3C23K-YB2/0), and show that the antibody displayed a dose dependent cytotoxic activity, (see paragraph 0535 and figure 27). The reference teaches that the 3C23K-YB2/0 displayed anti-tumor activity that is 40 times greater than that of the antibody produced in CHO (see example 11 and figure 28). Moreover, it is known in the art that the YB2/0 cell line produces antibodies with significantly low fucose content and higher .
 	Accordingly, a method of inhibiting cancer-associated immunosuppression in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a glycoengineered Fc fragment-bearing compound, does not constitute a special technical feature over the prior art. 
Therefore, there is no special technical feature that links the invention of Groups I-II and as such, inventions I-II lack unity.

3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species of immune checkpoint protein inhibitors are as follows: 
a.	PD-1; PD-L1; PD-L2; BTLA; CTLA-4; A2AR; B7-H3; B7-H4; IDO; KIR; LAG3; TIM-3; VISTA 

Applicant is required, in reply to this action, to elect one immune checkpoint protein inhibitor, set forth above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species lack unity of invention because the species of inhibitory immune checkpoint inhibitor do not share the same technical feature.  Each of the species of immune checkpoint inhibitor is a structurally and functionally distinct product that a unique structure and function, requiring a unique search of the prior art.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        30 December 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647